[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence               September 14, 1990 Date of Application            September 14, 1990 Date Application Filed         September 21, 1990 Date of Decision               October 26, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, at Bridgeport. CT Page 10712 Docket No. 34026;
John Merchant, Esq., Defense Counsel, for Petitioner.
Linda Howe, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
The then twenty-two year old petitioner was convicted of the crime of murder (Connecticut General Statutes 53a-54a) following a trial by jury. He was sentenced to the maximum term of sixty years, consecutive to any sentence presently being served.
At the trial there was evidence presented that the petitioner belonged to a gang called the "Terminators," that a member of the gang had been sent to bring the victim back to the P.T. Barnum apartments in Bridgeport in order to shoot him. Witnesses saw the victim leap out of a second floor window, saw him being chased by the petitioner who was armed with an AK-47 assault rifle. The petitioner was seen to stop and fire a shot a the victim, continue the chase stopping to fire a second time. The victim died from a gunshot which entered his back and existed his chest. This occurred on October 21, 1988. The victim was an eighteen year old youth.
The petitioner's criminal record includes convictions for assault on a police officer and threatening in 1989, Assault 3rd degree in 1988, Burglary, 1st degree in 1988. He also had pending charges of Kidnapping 1st degree and Kidnapping 1st degree with a firearm and possession of narcotics with intent to sell by a nondrug dependent person.
The prior Burglary 1st degree conviction (for which the petitioner received a sentence of eight years to serve) involved the petitioner with two others bursting through an apartment door, said apartment being occupied by several people. The females there CT Page 10713 were forced into the bathroom and held there while the apartment was searched. The male victim was shot in both legs with an Uzi-type weapon and the victim identified this petitioner as the person who shot him.
His attorney asks the Division to consider the petitioner's age, background and circumstances of the crime in seeking a reduction of the sentence. The petitioner himself states that he is not guilty of killing the victim.
The sentencing court was aware of, and commented on the potential this petitioner had, and his intelligence. Despite the advantage of athletic ability and good intelligence the petitioner elected to become a deliberate killer and an extremely dangerous threat in his community. This was a set up and planned execution style murder, committed only three months after he was involved with the deliberate shooting of the earlier victim in both legs with a similar type of assault weapon. The isolative purposes in the sentencing of the petitioner were unfortunately, but clearly, necessarily of paramount consideration to the sentencing court.
Reviewing this sentence pursuant to the standards of review set out in 942 of the Practice Book, the Division concludes that it is neither inappropriate nor disproportionate, and it is, accordingly, affirmed.
Purtill, Klaczak and Stanley, J.s, participated in this decision.